Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ashley Lapinskey on 03/11/2022.
The application has been amended as follows:

1. (Currently Amended) An aquaculture system, comprising: 
at least a first raceway tank, wherein the first raceway tank includes: 
an elongated tank body having sidewalls, the sidewalls having a plurality of discharge manifolds disposed therein, the first raceway tank being divided into a plurality of virtual cells, each of the virtual cells being disposed along a longitudinal axis of the first raceway tank, wherein each of the discharge manifolds communicates with one of the plurality of virtual cells, 
wherein the first raceway tank has a first end and a second end disposed at opposite ends of the first raceway tank along the longitudinal axis; 
wherein the first raceway tank is configured such that water enters the first raceway tank via a first weir communicating flow thereof with the first end of the first raceway tank, and wherein the water flows within the first raceway tank toward the second end; 
wherein a first portion of the water in the first raceway tank exits the first raceway tank at the second end via communication of flow thereof with a second weir located proximal to the second end of the first raceway tank; 
first raceway tank comprises a plurality of drains, each of the plurality of drains being disposed at a center of one of the plurality of virtual cells, and 
wherein a second portion of the water in the first raceway tank exits the first raceway tank via the plurality of drains; 
a first water purification subsystem, wherein water received via the communication of flow thereof by the second weir is communicated to the first water purification subsystem; 
a second water purification subsystem, wherein the second portion of the water exiting the first raceway tank via the plurality of drains is communicated to the second water purification subsystem, and wherein the water received by the second water purification system exits the second water purification system via communication with the plurality of discharge manifolds of the first raceway tank so as to produce a generally circular cross-sectionally shaped hydraulic flow pattern in each of the virtual cells, the hydraulic flow patterns of adjacent virtual cells having at least components of the flow patterns extending in opposite directions to one another; 
a first raceway channel, wherein the water received by the first water purification subsystem is communicated via the first raceway channel to the first raceway tank via the first weir; and 
a second raceway channel, wherein the water exiting the first raceway tank at the second end is communicated to the first water purification subsystem via the second raceway channel.

2. (Currently Amended) The aquaculture system of claim 1, further comprising one or more moving bed reactors located proximal to the second end of the first raceway tank

3. (Currently Amended) The system of claim 1, wherein the first raceway tank is configured such that the water flows from the first end to the second end under action of gravity.

first raceway channel, from which the purified water is fed through the first raceway channel and returned to the first raceway tank through direction of flow thereof via the first weir.

7. (Currently Amended) The system of claim 1, further comprising: a first pump for lifting purified water exiting the first water purification subsystem to a height of an entrance to the first raceway channel.

9. (Currently Amended) The system of claim 7, wherein the first pump is capable of lifting the purified water to a height of about 25 cm to about 60 cm.

11. (Currently Amended) The system of claim 1, further comprising: one or more surface aerators configured for degassing and oxygenating water in the first raceway channel, or in the first water purification subsystem, or in the second water purification subsystem.

12. (Currently Amended) The system of claim 1, further comprising: an oxygen supersaturation unit for enriching dissolved oxygen levels for water communicated with the first raceway tank.

13. (Currently Amended) The system of claim 1, wherein the first raceway tank comprises 2-10 of the virtual cells.

14. (Currently Amended) The system of claim 1, further comprising at least a second raceway tank that is oriented in a parallel direction relative the first raceway tank such that the first ends of each of the first and second raceway tanks are each proximal to the first raceway channel, and such that the second [[second]] ends of each of the first and second raceway tanks are proximal to [[a]] the second raceway [[travel]] channel that is configured to communicate flow of water received therein to the first water purification subsystem, and wherein the plurality of drains for the first and second raceway[[s]] tanks each communicate flow of water thereinto with the second water purification subsystem.

16. (Currently Amended) The system of  claim 1, further comprising: one or more of a hatching subsystem, a nursery subsystem, and a finishing subsystem each in fluid communication with the first raceway tank.

17. (Currently Amended) The system of claim 1, further comprising: a feeding subsystem in fluid communication with the first raceway tank.

18. (Currently Amended) The system of claim 1, further comprising: a fish pumping system for transfer of fish with the first raceway tank.

30. (Currently Amended) The system of claim 1, further comprising one or more barriers disposed across the width of the first raceway tank, wherein each of the one or more barriers separates adjacent virtual cells and prevents light but not water from going through, thereby allowing a particular photoperiod regime to be implemented in a section defined by two of the one or more barriers or [[a]] the one or more barriers and either [[the]] a wall defining the first or the second end.

31. (Currently Amended) The of the one or more barriers defining a section comprising one or more virtual cells between the two of the one or more barriers.

32. (Currently Amended) The of the one or more barriers defining a section comprising one or more virtual cells between the one of the one or more barriers and the wall at the first end or the second end.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest the combination of a raceway track, a first raceway channel guiding water into the raceway track, a second raceway channel guiding a first portion of water away from the raceway track and to a purifier, a second portion of water exits through drains in the center of virtual cells to a second purifier, before the second portion of water is re-introduced to the raceway track through discharge manifolds to create a generally circular cross-sectionally shaped hydraulic flow pattern in each virtual cell, each of the circular cross-sectionally shaped hydraulic flow patterns defined with a center at the drains, adjacent virtual cells having flow patterns extending in opposite direction to one another.
US 20160360715 A1 to Sherlock represents the best prior art as it teaches a raceway tank to cultivate microcrops, and with the flow of water utilizes a rotating coupling device 110 to create circular flow, with a fluid conveyance system 104. Sherlock, however, fails to teach the combination of a first and second raceway channel to circulate a portion of water to a purifier. Since the construction of Sherlock’s raceway channel is continuous, there would be no motivation to add raceway channels to convey water away and then back in addition to the conveyance system 104. Additionally, while Sherlock teaches the use of structures 110 to rotate water in a circular flow pattern, Sherlock fails to teach a drain being a center of each circular flow pattern and where adjacent flow patterns flow in opposite directions to one another. 
US 20080173249 A1 to Miller teaches raceway channels which utilize a drainage system to drain waste along the bottom of the tanks.
US 20120117869 A1 to Javan teaches virtual cells with drains along the edges of the raceway track, however Javan teaches a continuous raceway track similarly to Sherlock.
US 20180029902 A1 to Andrews and US 20190110447 A1 to Nordahl-Pendersen teaches a tank and a system which utilizes a drainage system to drain a portion of water out and to a purifier before recycling the water back into the tank through a discharge system. However, Andrews fails to teach where this discharge system creates any sort of circular a circular shaped hydraulic flow pattern at all.
US 20190343091 A1 to Weiner teaches a tank in which water flows from one end to another of a first tank and then flows into a channel where the water is treated, before being recirculated to the top. Weiner fails to teach where this discharge system creates any sort of circular a circular shaped hydraulic flow pattern at all, or where any drains exist to take a second portion of water to purify before recycling it back into the tank system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Other relevant prior art for this application but not relied upon is listed below:
US 20220039361 A1 to Tracuks has priority to 2020, however this date is after the EFD of the current application. Tracuks teaches fluid flow into multiple sections of tank, each tank having a drainage system which takes a second portion of water and where the fluid flows in a circular pattern. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                            /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647